Citation Nr: 0624573	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-34 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from January 
1982 to January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.  That rating decision denied service 
connection for bilateral tinnitus.


FINDINGS OF FACT

The veteran's tinnitus cannot be dissociated from the 
acoustic trauma and high frequency hearing loss he 
experienced during service.  


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA has to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements have been satisfied in the present case, it is 
the Board's conclusion that this does not preclude the Board 
from adjudicating the veteran's claim for service connection 
for tinnitus.  This is so because the Board is taking action 
favorable to the veteran by granting service connection for 
tinnitus; a decision at this point poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Pursuant to 38 U.S.C.A. § 1154(a), in each case where a 
veteran is seeking service-connection for any disability due 
consideration shall be given to ... all pertinent medical and 
lay evidence ..." (emphasis added).  In addition, 38 U.S.C.A. 
§ 5107(b) provides that VA shall consider all information and 
lay and medical evidence of record in a case.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  (Emphases added.)  In accordance with 38 C.F.R. § 
3.307(b), the factual basis for establishing a chronic 
disease may be established by medical evidence, competent lay 
evidence or both.  Lay evidence should describe the material 
and relevant facts as to the veteran's disability observed 
within such period, not merely conclusions based upon 
opinion."  (Emphasis added.)  Finally, 38 C.F.R. § 3.303(a) 
provides that each disabling condition for which a veteran 
seeks service connection, must be considered on the basis of 
all pertinent medical and lay evidence." (Emphasis added.)

As these provisions make clear, lay evidence is one type of 
evidence that must be considered, if submitted, when a 
veteran's claim seeks disability benefits.  In fact, 38 
C.F.R. § 3.307(b) clearly states that the factual basis for 
proving the existence of a chronic disease may be established 
by "medical evidence, competent lay evidence or both."  Thus, 
nothing in the regulatory or statutory provisions described 
above require both medical and competent lay evidence; 
rather, they make clear that competent lay evidence can be 
sufficient in and of itself.  The United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), stated the following:

Under the correct interpretation of the 
relevant statutory and regulatory 
provisions, however, the Board cannot 
determine that lay evidence lacks 
credibility merely because it is 
unaccompanied by contemporaneous medical 
evidence.  If the Board concludes that 
the lay evidence presented by a veteran 
is credible and ultimately competent, the 
lack of contemporaneous medical evidence 
should not be an absolute bar to the 
veteran's ability to prove his claim of 
entitlement to disability benefits based 
on that competent lay evidence.

The veteran claims that he began to experience tinnitus as a 
result of his exposure to loud noise during his 20 years as 
an infantryman in the Marine Corps.  The Board finds that the 
veteran is competent to establish that he experienced 
tinnitus during service and thereafter.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  Whether medical evidence was needed 
to demonstrate the existence of a condition depends on the 
nature of the condition, i.e., whether it is of a type that 
requires medical expertise to identify it or whether it can 
be identified by lay observation.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  The veteran's statements as to 
tinnitus are competent inasmuch as they are centered upon 
matters within his knowledge and personal observations.  See 
Layno, 6 Vet. App. at 470; see also Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Horowitz v. Brown, 5 Vet. App. 217, 
221-222 (1993). 

Review of the evidence of record shows that the veteran 
retired after serving twenty years in the Marine Corps.  He 
served in combat with infantry units.  Accordingly, the Board 
finds as fact that the veteran was exposed to acoustic trauma 
in the form of noise exposure to weapons fire during active 
military service.  An August 2003 VA treatment record 
reflects that the veteran's symptoms included tinnitus.

During active service in January 2001 an audiological 
evaluation of the veteran was conducted.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
15
10
LEFT
0
5
10
25
20

The pure tone thresholds, in decibels, at 6,000 Hertz were 35 
in the right ear and 35 in the left ear.

In May 2002 a VA audiological evaluation of the veteran was 
conducted in conjunction with a prior claim for service 
connection for hearing loss.  The examiner noted that in-
service audiograms showed mild hearing loss in both ears at 
6000 Hz.  It was reported that the veteran denied tinnitus, 
dizziness/vertigo, ear infections, etc.  On current 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
10
10
25
20

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The diagnosis stated "mild to 
moderate very high frequency hearing loss in both ears at 
6000-8000 Hz."  The Board notes that the numerical values 
for the pure tone thresholds, in decibels for the 6000-8000 
Hz range was not recorded on the examination report.  The 
examiner stated that the veteran's hearing loss was 
consistent with his noise exposure history and that in his 
opinion the hearing loss was more likely than not the result 
of the veteran's military noise exposure.  

Based on these examination results service connection for 
hearing loss was denied because the veteran did not meet the 
criteria for a current hearing loss disability as established 
by VA regulations.  38 C.F.R. § 3.385 (2005). 

A VA medical opinion dated May 2003 was obtained with respect 
to the veteran's claim for service connection for tinnitus.  
This medical opinion was the result of a review of the May 
2002 VA examination report by a different individual.  The 
opinion stated the veteran denied tinnitus on the May 
examination "during which he was also found to have normal 
hearing.  Even if he had tinnitus at that time but just 
didn't say, it would be impossible to relate to the service 
without speculation as his hearing was normal.  For tinnitus 
to be caused by acoustic trauma in the service I would expect 
hearing loss documented on the audiograms.  Since the 
audiogram was normal it would be speculation to relate the 
veteran's tinnitus to his service time."  

The Board notes that the threshold for normal hearing is from 
0 to 20 dB, with higher threshold levels indicating a degree 
of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  The narrative of the May 2002 VA examination clearly 
indicated that the examiner found that the veteran had 
hearing loss in both ears at 6000-8000 Hz, even though the 
actual numbers were not documented, and even though the 
findings did not show a current hearing loss disability 
within the definition of 38 C.F.R. § 3.385 for purposes of 
service connection for hearing loss.  The 25 decibel loss at 
3000 Hz in the left ear recorded in the May 2002 examination 
does show numerical evidence of hearing loss within the 
definition of Hensley v. Brown.  Moreover, the in-service 
audiograms clearly showed findings indicative of hearing loss 
at the 6000 Hz range.  

The May 2003 VA medical opinion states that for the veteran's 
tinnitus to be related to acoustic trauma during service, he 
would also have to show hearing loss.  The objective evidence 
of record clearly does show that the veteran had hearing loss 
during service and continues to have it, albeit at a high 
frequency level that does not meet the definition of a 
current disability under 38 C.F.R. § 3.385.  The in-service 
audiogram test results are indicative of hearing loss at the 
6000 Hz level and the May 2002 examination shows that the 
veteran continues to experience high frequency hearing loss.

The evidence of record shows that the veteran experienced 
acoustic trauma and had a high frequency hearing loss during 
service.  The veteran has provided competent evidence that he 
began to experience tinnitus during service and he continues 
to experience tinnitus.  The objective evidence shows some 
level of hearing loss which, considered with the reasoning of 
the May 2003 VA medical opinion, provides a link with 
service.  Accordingly, the evidence of record supports a 
grant of service connection for tinnitus.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


